Citation Nr: 0637082	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  04-28 411A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In June 2006, the veteran testified at a Board 
videoconference hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The record shows that in March 2003 the RO attempted to 
verify with the U.S. Armed Services Center for Unit Records 
Research (CRUR) (now the U.S. Army and Joint Services Records 
Research Center (JSRRC)) the stressors that the veteran 
alleged caused his PTSD.  These stressors included driving 
trucks in Vietnam loaded with "AVGAS" or dead bodies and 
being shot at while carrying out these duties.  The RO's 
initial attempt to verify these stressors was unsuccessful 
because, as the JSRRC indicated, more specific information 
was needed.  Subsequent to this, the veteran did submit 
additional information regarding the alleged stressors, both 
in writing in August 2005 and June 2006 and by way of hearing 
testimony in June 2006.  The additional information includes 
the name of the company the veteran had been assigned to in 
Vietnam, the dates of his tour in Vietnam, and the places 
where the alleged stressors took place.  It also includes 
additional stressors not previously reported by the veteran 
such as having to load the dead bodies onto his truck, being 
involved in ambushes and coming under mortar fire, and 
witnessing the death of a fellow soldier in his convoy as 
well as the deaths of Vietnamese people.  

In view of the additional information submitted above, the RO 
must make another attempt to corroborate the veteran's 
stressors.  This is particularly important when considering 
that the RO's denial is partially based on a finding that the 
claimed stressors have not been verified.  See generally 38 
C.F.R. § 3.304(f).

Thereafter, if any of the alleged stressors can be verified, 
the RO should schedule the veteran for a VA PTSD examination 
by a psychiatrist to determine whether there is a link 
between the verified stressor(s) and his current PTSD 
symptoms.  38 C.F.R. § 3.304(f).

Based on the foregoing, the case is REMANDED for the 
following action:

1.  The RO should contact JSRRC and 
request specific verification of the 
veteran's stressors as noted in his 
written statements dated in August 2005 
and June 2006, as well as the June 2006 
Board videoconference hearing transcript.

2.  If, and only if, the claimed 
stressor(s) is(are) verified, the RO 
should schedule the veteran for a VA PTSD 
examination by a psychiatrist.  The claims 
file should be made available to the 
examiner for review of pertinent documents 
therein in connection with the 
examination, and the examination report 
should reflect that the claims file was 
reviewed.  The examiner should be 
expressly informed of the verified 
stressor(s).  The examiner should also be 
informed that only the specifically 
corroborated in-service stressful event(s) 
may be considered for the purpose of 
determining whether exposure to such in-
service event(s) has resulted in PTSD.  If 
a diagnosis of PTSD is made by the 
examiner, he or she should expressly 
indicate whether such PTSD is due to the 
verified stressful event(s) or to some 
other stressor(s).

3.  After completion of the above and any 
additional development deemed necessary by 
the RO, the RO should review the expanded 
record and determine if the veteran's 
claim for entitlement to service 
connection for PTSD can be granted.  If 
the claim remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

